Citation Nr: 1713379	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  15-20 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, to include scoliosis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Sandra Booth, Attorney
WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the U.S. Army from November 1945 to August 1948 and in the U.S. Air Force from January 1951 until his retirement in October 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In October 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  At the hearing, the Veteran was represented by Disabled American Veterans.  He has since appointed a private attorney as his representative. 

In January 2017 the Board received, and that same month responded to, the Veteran's attorney's Freedom of Information Act request for the Veteran's record.  The attorney was afforded the requisite period of time to respond.  A response has not been received.

A statement of the case (SOC) addressing a claim for special monthly compensation based on the need or regular aid and attendance was issued in December 2016.  A timely substantive appeal was not received, and that issue is not before the Board.  

The issue of service connection for a right foot disability (on de novo review) is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A final June 2005 rating decision denied the Veteran service connection for a low back disability, essentially on the basis that such disability was not shown to be related to his service. 

2.  Evidence received since the June 2005 decision does not tend to relate a low back disability to the Veteran's service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a low back disability; and does not raise a reasonable possibility of substantiating such claim.

3.  An unappealed June 2005 rating decision denied service connection for residuals of a right foot injury, essentially on the basis that such disability was not shown.  

4.  Evidence received since the June 2005 decision tends to show that the Veteran has a right foot disability that may be related to service; relates to an unestablished fact necessary to substantiate the claim of service connection for a right foot disability; and raises a reasonable possibility of substantiating the claim.

5.  The Veteran is not show to have, or during the pendency of the instant claim, to have had, a diagnosis of a right ankle disability. 

6.  A right knee disability, to include arthritis, was not manifested in service or for many years thereafter, and there is no probative evidence indicating that such disease may be etiologically related to the Veteran's service.

7.  A left knee disability, to include arthritis, was not manifested in service or for many years thereafter, and there is no probative evidence indicating that such disease may be etiologically related to the Veteran's service.

8.  A heart disability was not manifested in service or for many years thereafter, and there is no probative evidence indicating that such disease may be etiologically related to the Veteran's service; heart disease is not listed as a disease specific to radiation-exposed veterans or as a radiogenic disease.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for a low back disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been received, and a claim of service connection for a right foot disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Service connection for a right ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6.  Service connection for a heart disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence in July and October 2013, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and VA and, private medical records have been secured.  He was afforded VA examinations with respect to right ankle and bilateral knee disabilities.  He was not afforded an examination regarding heart disease.  As there is no evidence that his coronary artery disease may be related to his service, the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet.App. 79 (2006)), and examination to secure a medical opinion in this matter is not necessary.  In a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until the previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  Nevertheless, the Veteran was afforded examinations for his back and right foot.  He has not identified any evidence pertinent in these matters that remains outstanding.  At the hearing before the undersigned the Veteran's wife identified a private provider who had treated him following service (but indicated that the provider was deceased, and that his records were not available, and that there was no additional evidence to submit).  She also alluded to the Veteran having been exposed to radiation while serving in England.  Inasmuch as no disability at issue is listed as a disease specific to radiation exposed veterans, or as a radiogenic disease, the development for radiation cases specified in 38 C.F.R. § 3.3311 is not necessary.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the October 2016 hearing, the undersigned identified the issues, and what is necessary to substantiate the claims.  The Veteran was also advised that new and material evidence was needed to reopen a previously finally denied claim before such claim could be considered on the merits, and of the definition of new and material evidence.  A deficiency in the conduct of the hearing is not alleged.

Factual Background, Legal Criteria, and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs for his first period of service show that on August 1947 examination there was no deformation of the bones or joints.  His feet and heart were normal.  In a January 1951 report of medical history prior to his second period of service, he denied arthritis and bone/joint deformity.  In March 1970 medical history, he denied palpitations or a pounding heart, bone or joint deformity and foot trouble, but endorsed a history of back pain.  The examiner noted that the Veteran had a low back ache occasionally without radiation, and that he was asymptomatic.  It was noted he had worked with special weapons from 1954 to 1957, and had been carefully monitored, with no overexposure.  On March 1970 service retirement examination, his heart, feet, lower extremities, spine and musculoskeletal system were normal.  It was noted that he had full range of the lumbar spine; that a chest X-ray was negative; and that an electrocardiogram was within normal limits.

The discharge certificate from the Veteran's initial period of service shows that he was awarded the Parachutist's Badge.

On April 1971 VA general medical examination, the Veteran complained of low back pain.  Examination of the cardiovascular system found that heart sounds were of good quality.  No murmur was audible and there was regular sinus rhythm.  

On April 1971 VA orthopedic examination, the Veteran reported low back pain in 1953.  He noted that he had difficulty getting out of bed at the time, but there was no radiation of pain.  He was not hospitalized, and did not recall losing any duty time due to back ache.  He noted that he has had low back pain intermittently since then.  Examination found that the back appeared to be normal.  There was questionable minimal tenderness in the right sacroiliac area.  There was no muscle spasm or limitation of motion in any direction.  Straight leg raising was normal.  Knee and ankle jerks were active and equal bilaterally.  There was no sensory loss in the lower extremities.  He was able to stand and walk on his toes without difficulty.  There was no abnormality of any other joints.  X-rays of the lumbar spine were suggestive of slight scoliosis to the right.  No spondylosis or spondylolisthesis was seen, and there was no evidence of sacroiliac joint involvement.  The diagnosis was mild lumbar scoliosis.  

A June 1971 rating decision denied service connection for scoliosis on the basis that it was a constitutional or developmental abnormality.  The Veteran was notified of the decision, and did not appeal it.

In September 1994, the Veteran was admitted to a private hospital.  It was noted that he had been initially evaluated in December 1987 when he presented with no prior cardiac history, but had experienced two sustained episodes of chest pain radiating to the jaws and inner aspect of both arms.  Cardiac catheterization revealed occlusion of the distal circumflex compromising two distal marginal branches.  It was also noted that he had been hospitalized in February 1994, when he underwent coronary artery bypass grafting.  The diagnosis was obstructive coronary artery disease.

VA outpatient treatment records show that in May 2000 the Veteran related that he had had chronic low back pain since 1953.  He denied any specific injury in the past that initiated his symptoms.  X-rays of the lumbosacral spine at a VA facility in August 2000 found scoliosis and spondylolisthesis.  

Private medical records show that the Veteran had complaints of low back pain in November 1991, August 1995 and May 1997.  In August 1995 it was noted that he had acute lumbosacral strain.  In March 2002, he was seen by a chiropractor for low back pain, and it was noted that he had fallen during service, at which time his back problems began.  An undated report received in 2004 shows that he was seen by Charles Lowrey, M.D. and reported a long history of back pain, dating to when he injured his back on several occasions in service.  Dr. Lowrey opined that the Veteran's current back problem was as likely as not related to the back injuries in service.  Magnetic resonance imaging of the left knee in March 2004 showed a small degenerative type tear of the posterior horn and body of the medial meniscus.

In December 2004, the Veteran's spouse stated that she met him in 1955 and that he had complained of leg, foot and low back pain since then.  She noted that he had told her he had a bad fall as a paratrooper.  

On April 2005 VA examination, the Veteran stated that he initially injured his back in 1947.  He said that he unexpectedly landed on soft ground after a parachute jump in Japan.  He noted that he did not have many complaints at the time because of his young age.  The examiner reviewed the file and noted that treatment for the back condition began in 1991.  He noted that the Veteran had worked in refrigeration and air conditioning for 40 to 50 years, and that his job involved heavy lifting and repetitive bending.  The assessments were lumbosacral degenerative joint disease (DJD), lumbosacral scoliosis and lumbosacral degenerative disc disease (DDD).  The examiner opined that the Veteran's back condition was not secondary to his history of remote injury in service.  He noted that there was a normal physical examination in 1970 with normal X-rays, and no evidence in the record of continuity of back treatment from 1970 until 1997.  The examiner acknowledged that the Veteran reported that he had received treatment from his primary care physician, but such records were unavailable.  Without these records, it was his opinion that the Veteran's current back condition was more likely related to his occupational history than his remote history of injury in the military.

A June 2005 rating decision reopened and denied the claim of service connection for lumbar spine DJD on the basis that the disability was not shown to be related to service.  Service connection for a right foot disability was denied on the basis that there was no evidence of such disability either in service or thereafter.  The Veteran was notified of these decisions, and did not appeal them.  

Private medical records note that in October 2007, the Veteran stated that his back problem dated to his time in service.  

VA outpatient treatment records show that in October 2008, the Veteran denied arthralgia, arthritis, trauma, joint swelling, redness and limitation of motion.  He reported back pain.  X-rays of the right foot in March 2013 were negative.  In April 2014, he complained of right foot pain since service.  He did not give a history of previous treatment, other than with magnets.  The assessment was sinus tarsi syndrome of the right foot.  In December 2014, he related his right foot pain to a fall in the past.  

On March 2015 VA knee examination, the Veteran asserted that his bilateral knee disorders resulted from his parachute jumps in service.  The examiner noted there was no record of an injury or problems involving the knees in service, and that the Veteran's separation examination did not reveal any knee problems, with physical examination negative.  The Veteran indicated that his STRs were destroyed in a fire.  The diagnosis was osteoarthritis of the knees.  The examiner opined that it was less likely as not that the Veteran's current left and right knee disabilities were caused by or are related to the paratrooper training/multiple parachute jumps incurred during his first period of military service.  There was no evidence of left or right knee complaints, medical encounters or problems during active service.  Knee complaints surfaced only within the past 5-10 years, approximately 50 years following service, and the Veteran would have been 77 years old at the time.  The examiner opined that, considering the absence of knee complaints or problems during service and a lapse of knee symptoms extending over five decades, a sufficient temporal relationship between the Veteran's paratrooping activity and the onset of symptoms was lacking.  It was more likely than not that the Veteran's 40-50 year working career as a HVAC installer and his advancing age were the sources of his current bilateral knee condition.

On March 2015 VA ankle examination, the Veteran stated that his right ankle disability resulted from parachute jumps in service.  The examiner noted there was no record of an injury or problems involving the ankles in service, and that the service separation examination did not reflect any right ankle problems, with physical examination negative.  The Veteran stated that his STRs were destroyed in a fire.  It was noted that he had no specific medical care for the right ankle.  He stated that it aches from time to time like it has arthritis.  The examiner indicated that there was no diagnosis concerning the right ankle.  He opined that it was less likely as not that the Veteran's claimed right ankle disability was caused by or is related to the paratrooper training/multiple parachute jumps incurred during service.  He explained that there was no evidence of right ankle complaints, treatment, or problems during active service, and that ankle complaints had surfaced only recently.  No ankle disability had ever been diagnosed, and the Veteran denied any ankle treatment.  The examiner noted the approximately 50 year interval between service discharge and the Veteran's first report of ankle problems, when he would have been in his 80s.  He opined, in essence, that considering the absence of ankle problems in service and the absence of ankle symptoms for over five decades thereafter, a relationship between the Veteran's paratrooping activities and ankle symptoms was not shown.  

On March 2015 VA foot examination, the Veteran alleged that a right foot disability resulted from his parachute jumps during service.  The examiner noted there was no record in service of an injury or problems involving the right foot, and that the Veteran's service separation examination did not show any right foot problems, with physical examination negative.  The Veteran indicated that he was seeing a VA podiatrist since 2014 for sinus tarsitis and pes planus.  The diagnosis was right foot pes planus.  The examiner opined that it is less likely as not that the Veteran's current right foot sinus tarsitis and pes planus conditions were caused by or are related to paratrooper training/multiple parachute jumps in service.  He explained that there was no evidence of right foot complaints, treatment, or problems in service, and that right foot complaints surfaced only within the past 5-10 years, approximately 50 years after service, when the Veteran would have been 77 years old.  He opined, in essence, that considering the absence of right foot complaints or problems in service and the absence of right foot symptoms for over five decades  thereafter, a relationship between the Veteran's paratrooping activities and his right foot disability was not shown.

On March 2015 VA back examination, the Veteran stated that his low back disability resulted from parachute jumps in service.  It was noted that there was no record of a back injury or problem in service, and that the Veteran reported on the April 1971 VA examination that his back first began to hurt in 1953, and on another VA examination reported onset of back problems in 1947.  It was also noted that while a history of back pain symptoms was noted on service retirement examination, there was no report of treatment for back problems, and physical examination of the back was negative.  He noted that following service, the Veteran had a 40-50 year career installing HVAC products.  The diagnosis was lumbosacral degenerative arthritis.  The examiner opined that it was less likely as not that the Veteran's current lumbar spine disability was related to his paratrooper training and multiple parachute jumps in service, and/or the low back-aches history noted at discharge from service. There was no record of low back pain problems during active service, and radiographic evidence of lumbar degenerative disease was first shown in 2000, some 25 years following service, when the Veteran would have been 73 years old.  He concluded that considering the absence of low back complaints or problems during service and the absence of documentation of back symptoms for nearly three decades thereafter, a relationship between the Veteran's paratroop activities and his back disability was not shown.  It was more likely than not that the Veteran's 40-50 year working career as an HVAC installer and his advancing age were the sources of his current back disability.

At the videoconference hearing before the undersigned, the Veteran's then representative noted he was a paratrooper in service, and asserted that the musculoskeletal disabilities at issue resulted from such activities.  His spouse testified that he now has problems with memory, but indicated that while she did not know him when he was a paratrooper, he had related to her an incident when he had a bad parachute landing in Japan, resulting in injuries with continuing back complaints since.  She was advised by the undersigned that while it could reasonably be conceded that that Veteran sustained a parachuting injury in service (given that the record showed he was a parachutist), whether current disability was related to such injury had to be shown by probative evidence.  The spouse also identified a private provider who, she indicated had seen the Veteran for back complaints during the intervening period since his discharge (but who is deceased, with records unavailable).  She alluded to the Veteran having been exposed to radiation in service.  She related she had submitted evidence relating the claimed disabilities to service (but was vague regarding details of such submissions), and did not have anything further to submit.  She testified that the Veteran first had a cardiac disability diagnosed in 1987.

	Claims to Reopen 

When there is a final rating decision denial of a claim of service connection, such claim may not be reopened and allowed on the same factual basis.  38 U.S.C.A. § 7105.  However, if new and material evidence is received with respect to such claim, the claim shall be reopened, and considered de novo.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The requirement for new and material evidence to raise a reasonable possibility of substantiating a claim to reopen the claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).
Service connection for a back disability (scoliosis) was initially denied by a June 1971 rating decision on the basis that scoliosis is a developmental abnormality, and not a compensable disability.  A June 2005 rating decision reopened the claim of service connection for low back disability, and denied it on the basis that the back disability then shown was not shown to be related to service.  Service connection for residuals of injury was also then denied, on the basis that such disability was not shown.  He was notified of the June 2005 rating decision, did not appeal it, and it became final.  38 U.S.C.A. § 7105.

Accordingly, for evidence received since the prior final rating decisions to relate to the unestablished facts necessary to substantiate the claims (and be new and material, warranting reopening of the claims), it would have to tend to show that a current low back disability is related to service, and that the Veteran has a current diagnosis of a right foot disability (that may be related to service). 

	Low back 

The evidence of record at the time of the June 2005 rating decision includes the Veteran's STRs and private and VA medical evidence.  STRS showed a history of back pain noted in March 1970, and a normal spine found on service separation examination in October 1970.  On the April 1971 VA orthopedic examination there was an assessment of scoliosis; other than a possibility of minimal tenderness in the right sacroiliac area, clinical evaluation was normal.  More recently, Dr. Lowrey had concluded that the Veteran's back problems are related to back injuries in service.  On April 2005 VA examination the examiner concluded that the Veteran's back problems (which included DJD and DDD) were not related to his service, but were more likely related to his postservice employment in refrigeration and air conditioning, which involved heavy lifting and bending.  Based on such record the June 2005, unappealed and final (38 U.S.C.A. § 7105), rating decision denied service connection for a back disability on the basis that such disability was not shown to be related to the Veteran's service.  Consequently, new and material evidence to reopen the claim is required before the claim may be considered de novo. 

Evidence received since the June 2005 rating decision includes private and VA medical records, the report of a VA examination in 2015, and argument and testimony presented at the October 2016 videoconference hearing.  None of the additional evidence added to the record is new evidence that bears positively on the instant claim.  The treatment records show that the Veteran receives treatment for back disability and indicates to providers that his back problems began in service. That he has a back disability and alleges onset in service was established by the record in June 2005, and is not new.  The 2015 VA spine examiner's opinion is against the Veteran's claim, and therefore is not material evidence in support of the claim.  The testimony and argument at the videoconference hearing are reiterations of what was alleged at the time of the June 2005 rating decision, and likewise are not new evidence.  As was observed by the undersigned at the hearing, it may reasonably be conceded that the Veteran was involved in a bad parachute jump that may have resulted in acute complaints in service.  But the prior denial of service connection was based on a finding that current back disability was not shown to be related to such injury.  As nexus between current back pathology and a remote injury in service is (in the absence of showing of chronic disability in service or continuity of symptoms thereafter) a medical question, medical evidence is required to address the matter.  In connection with this claim to reopen the appellant has not presented any new medical evidence that relates his current back disability to his service/disease, injury, or event therein.

Nothing received for the record since the June 2005 rating decision relates to the unestablished fact necessary to substantiate the claim of service connection for a low back disability (an etiological relationship between current back disability and service)/raises a reasonable possibility of substantiating such claim.  Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for a low back disability may not be reopened.

	Right foot 

The June 2005 rating decision denied service connection for a right foot disability based essentially on a finding that such disability was not shown.  Hence, for evidence received since then to pertain to an unestablished fact necessary to substantiate the claim, it would have to tend to show the Veteran has a right foot disability that is related to service.  

Evidence received since the June 2005 rating decision includes private and VA medical records, and medical opinions from VA physicians.  The record now shows that the Veteran has a right foot disability; he claims it resulted from parachute jumps in service.  It is not in dispute that the Veteran was a parachutist, and there is (presumed credible for purposes of reopening) lay evidence of continuity of complaints since service.  This evidence directly addresses unestablished facts necessary to substantiate the claim of service connection for a right disability, and (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade) raises a reasonable possibility of substantiating the claim.  Accordingly, the additional evidence is both new and material, and the claim of service connection for a right foot disability/residuals of a right foot injury must be reopened.  De novo consideration of the claim is addressed in the remand below.

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, generally there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (to include arthritis and coronary artery disease) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis and coronary artery disease).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran seeks service connection for right ankle and bilateral knee disabilities and for heart disease.  At the October 2016 hearing before the undersigned, it was claimed that the orthopedic disabilities resulted from parachute jumps in service.  
Regarding a right ankle disability, the Board notes initially that there is no competent evidence that the Veteran now has (or during the pendency of the instant claim has had) a chronic right ankle disability.  While the Veteran has reported aching in the ankle, such complaint of itself does not constitute a compensable disability.  Whether or not there is underlying pathology to account for the complaints of aching is a medical question.  The only medical evidence in the record that addresses whether or not there is such right ankle pathology is the report of the March 2015 VA examination when no right ankle pathology was found.  

In the absence of competent evidence of a current right ankle disability, the Veteran has not presented a valid claim of service connection for such disability, and the appeal in this matter must be denied.

Regarding right and left knee disabilities, it appears that not all of the Veteran's STRs are in the record; further, it has been established that no further STRs are available (as those outstanding may have been destroyed by a fire at the National Personnel Records Center in St. Louis).  Nonetheless, the Board finds that the available record presents an adequate evidentiary basis for the factual determinations that must be made with respect to these claims.  With respect to the theory of entitlement that has been presented, i.e., that disabilities of both knees resulted from parachute jump injuries, the Board finds that given that it is well-established by the record that the Veteran was a parachutist, it may reasonably be conceded that he may have been involved in a bad landing which resulted in some trauma to the knees.  It is also not in dispute that he now has arthiritis in both knees, as such disability was diagnosed on VA examination in March 2015.  Consequently, the question remaining for resolution is whether or not the current bilateral knee arthritis may be etiologically related to the conceded jump-related trauma.

In that regard, it is noteworthy that the Veteran's parachutist activities were during his initial period of service (with jump injuries allegedly during service in Japan).  Significantly, on January 1951 examination for entry to his second period of service, there was no mention of a history of knee complaints or injury; and on March 1970 service retirement examination the Veteran's lower extremities and musculoskeletal system were normal on clinical evaluation (no knee complaints were noted at the time). Such evidence is inconsistent with any finding that a knee disability developed in service and has persisted since.  

There is no evidence that arthritis of a knee was manifested in service or in the first postservice year; accordingly, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is also not warranted.  

The analysis turns to whether the Veteran's right and left knee disabilities may somehow otherwise be etiologically related to his service/activities therein.  The etiology of arthritis (whether a recently diagnosed arthritis may be related to a remote trauma) is a medical question beyond the realm of common knowledge, and incapable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The only medical opinion in the record addressing this question is by the March 2015 VA examiner, who found that it is less likely than not that the Veteran's knee disabilities are related to his service.  The examiner noted that the Veteran's knee complaints had first surfaced within the past 5-10 years (decades after service) when the Veteran would have been in his late 70's, and opined, in essence, that such lengthy interval weighed against an etiological relationship between current knee disabilities and service.  The examiner pointed to the aging process and the Veteran's postservice employment as more likely etiological factors for his development of the knee disabilities.  The examiner is a medical professional competent to offer the opinion, and it is probative evidence in the matter.  In the absence of competent evidence to the contrary, the Board finds it persuasive.  The Veteran and his wife are laypersons, and their opinions relating his arthritis of the knees to jump injuries in service are not probative evidence in this matter; the Veteran has not presented any competent (medical opinion or treatise) evidence supporting his theory of entitlement.  The preponderance of the evidence is against these claims.  Accordingly, the appeals in the matters must be denied.

It is not in dispute that the Veteran has a heart disability, including post-bypass coronary artery disease.  However, it is neither shown or suggested by the record, nor alleged, that a heart disability was manifested in service or in the first postservice year.  Accordingly, service connection for a heart disease on the basis that such disability became manifest in service, or on a presumptive basis, as a chronic disease under 38 U.S.C.A. §§ 1112,1137 is not warranted.  Notably, the Veteran's wife testified that heart disease was first diagnosed in 1987.

There is no competent evidence in the record suggesting that a disease, injury, or event in service may have been an etiological factor for the development of heart disease, and the Veteran's theory of entitlement to this benefit sought is not clear.  In testimony during the hearing before the undersigned the Veteran's wife  appeared to raise an allegation that such disability may be related to his exposure to radiation while serving in England, and a service record notes that the Veteran worked with "special weapons" in the 1950's but was carefully monitored with no "overexposure".  However, the Veteran's diagnosed heart disease is not listed as a disease specific to radiation-exposed veterans or as a radiogenic disease (see 38 C.F.R. §§ 3.309, 3.311), and presumptive service connection based on exposure to ionizing radiation is not for consideration.  While service connection may still be established on such basis by competent affirmative supporting evidence, the Veteran has not presented any competent (medical) evidence that his heart disease may be related to exposure to radiation in service.

As there is no competent evidence that the Veteran's heart disease may be related to disease, injury or event in service, the preponderance to the evidence is against this claim.  Accordingly, the appeal in this matter must be denied.


ORDER

The appeal to reopen a claim of service connection for a low back disability is denied.

The appeal to reopen a claim of service connection for a right foot disability is granted.

Service connection for right ankle, right knee, left knee and heart disabilities is denied.
REMAND

In the decision above the Board reopened the claim of service connection for a right foot disability/residuals of a right foot injury.  Based on the current record, the Board is unable to find that the Veteran would not be prejudiced if the AOJ is denied opportunity to consider the reopened claim a de novo basis.  The claim was previously denied by the AOJ on the basis that a right foot disability was not shown.  There is now ample evidence that the Veteran has/receives treatment for such disability.  Furthermore, there is evidence of a possible etiological factor in service for the disability (multiple parachute jumps in service, with reports of a bad landing on one occasion), and lay evidence of continuity of complaints since.  The record does not include a medical nexus opinion that encompasses consideration of the lay reports of continuity of symptoms.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for all further development necessary (to include securing for the record all pertinent treatment records outstanding, and arranging for an adequate nexus opinion by an appropriate medical provider in the matter-i.e., an opinion that accounts for  the lay reports of continuity of symptoms since service). 

2.  The AOJ should then review the record, and redjudicate, de nove, the claim of service connection for a right foot disability/residuals of a right foot injury.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.  


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


